Citation Nr: 0503869	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03 28-587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, and, if so, whether the claim may be 
granted.  

2.  Entitlement to service connection for disability of 
multiple joints, claimed as arthritis.  

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

The veteran and his cousin


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1980 to April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran and his cousin testified 
before the undersigned at a hearing held at the RO in October 
2004.  

In the August 2002 rating decision, the RO denied service 
connection for diabetes mellitus on the basis that new and 
material evidence had not been presented to reopen the claim, 
which had previously been denied 1992.  The veteran appealed 
the August 2002 denial of the claim, and in the statement of 
the case, a Decision Review Officer (DRO) considered and 
denied the claim for service connection for diabetes mellitus 
on the merits.  Regardless of the DRO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal with respect to 
diabetes mellitus has been recharacterized as shown on the 
title page.  

The issues of entitlement to service connection for diabetes 
mellitus, service connection for disability of multiple 
joints, claimed as arthritis, and entitlement to a 10 percent 
rating based on multiple noncompensable service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in April 1992 the RO denied 
service connection for diabetes mellitus on the basis that 
diabetes was not noted during service or manifested to a 
degree of 10 percent or more within a year following the 
veteran's release from active military service; the veteran 
filed a notice of disagreement but did not perfect his appeal 
of that decision.  

2.  Evidence added to the record since the April 1002 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for diabetes mellitus.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The veteran's current claim was received at the RO in 
August 2001.  Nothing in the VCAA is to be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A § 5103A(f) (West 2002).  

Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  The RO received the veteran's application to 
reopen the diabetes mellitus service connection claim on 
August 20, 2001.  Since the veteran's application was 
received before August 29, 2001, 38 C.F.R. § 3.156(a) as it 
was in effect before that date is applicable.  

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

The Board believes that with respect to the issue before the 
Board, which involves the matter of submission of new and 
material evidence, the notice provisions of the VCAA are 
still applicable.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio, 16 Vet. App. 
183.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice and assistance of the 
VCAA have been satisfied with respect to the issue decided 
here.  The Board observes that in a February 2002 letter, the 
RO notified the veteran that to establish service connection 
for a disability he should submit or identify evidence 
showing his condition began or was made worse during service 
or was caused by an event in service, evidence that he 
currently has a disability and evidence of a relationship 
between his current disability and an injury, disease or 
event in service.  The RO told the veteran he should submit 
or identify medical evidence showing treatment for diabetes 
mellitus during active duty or within one year of separation.  
The RO told the veteran it would attempt to obtain evidence 
he identified and for which he provided release authority, 
including private medical records, and that it would request 
supporting records in the custody of Federal agencies 
provided he informed VA of the whereabouts and existence of 
any such records, if known.  Further, in the February 2002 
letter the RO provided the veteran with notice of the 
definition of new evidence and material evidence necessary to 
reopen a previously denied claim.  In view of the Board's 
favorable decision herein reopening the claim, it finds that 
VA's statutory duty to notify the veteran has been satisfied 
adequately.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  Assistance 
includes providing a medical examination or obtaining a 
medical opinion when necessary to decide a claim, but that 
requirement applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(iii).  As has been discussed, the issue on 
appeal involves the matter of whether a previously denied 
claim may be reopened.  This is a jurisdictional question for 
the Board.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Circ.  1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  The Board notes that the RO has obtained a VA 
medical examination without requesting review of the record 
or a medical opinion.  The veteran submitted copies of 
service medical records not previously reviewed by the RO, 
and he and his cousin provided testimony before the 
undersigned at a hearing at the RO in October 2004.  

Based on the foregoing, the Board is satisfied that the 
veteran has received adequate notice and that relevant data 
is of record that allows reopening of the claim.  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For certain chronic disorders, such as 
diabetes mellitus, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

In an April 1992 rating decision, the RO denied service 
connection for diabetes mellitus on the basis that it was not 
noted in service or manifested to a degree of 10 percent or 
more within a year of the veteran's release from active 
military service.  The veteran filed a notice of disagreement 
with that decision but did not respond to the statement of 
the case issued by the RO.  He did not perfect his appeal, 
therefore, and the decision became final.  38 U.S.C.A. 
§ 7105(c).  

Evidence of record at the time of the April 1992 rating 
decision included microfiche of service records and the 
report of the veteran's service entrance examination in April 
1980.  Also of record were files from the veteran's National 
Guard unit, which included service medical records during 
active service, service medical records during National Guard 
service, National Guard administrative records, and private 
medical records dated from August 1986 to November 1991 
showing diagnosis and treatment of diabetes mellitus.  Those 
records show that in August 1986 the veteran presented with 
complaints of polyuria, polydypsia, decreased energy, tension 
across the shoulder and sore throat.  Neither the active duty 
service medical records nor the National Guard service 
medical records mentioned diabetes mellitus.  The record also 
included the report of a July 1991 VA examination at which 
the examiner diagnosed the veteran as having noninsulin-
dependent diabetes mellitus.  Also of record were April 1991 
to June 1991 VA treatment records, which show the veteran was 
receiving treatment for diabetes.  

Evidence added to the record since the April 1992 rating 
decision includes the veteran's statements and testimony that 
during service he experienced itching, burning, peeling and 
numbness and tingling in his feet along with the symptoms 
which in 1986 resulted in the diagnosis of diabetes.  In 
addition, at the October 2004 hearing and in written 
statements, the veteran elaborated on his statements 
previously of record concerning the circumstances of his 
separation examination, including having been given two tests 
for sugar in his urine on different days because the first 
tested positive.  In addition, evidence added to the record 
includes two pages of service medical records not previously 
in the file.  One page contains entries dated in November 
1982 pertaining to complaints of burning on urination, and 
the other contains entries dated in February 1983 pertaining 
to complaints of low back pain, but also includes history in 
which the veteran was questioned on urinary frequency and 
symptoms.  Some service records not previously in the file 
were added, as were duplicates of others along with 
duplicates of some service medical records reviewed by the RO 
when it denied the claim in 1992.  Other evidence added to 
the record includes the report of an October 2001 VA 
examination at which the diagnosis was Type II diabetes on 
insulin, poorly controlled.  

As noted earlier, the veteran's claim for service connection 
for diabetes was previously denied because there was no 
medical evidence of a diagnosis or treatment of diabetes 
while the veteran was on active duty or within a year of 
separation from active duty.  Upon review of the record, the 
Board has concluded that evidence added to the record since 
the April 1992 rating decision is new and material to reopen 
the claim.  The service medical records previously of record 
are of course redundant, and the October 1991 VA examination 
report is cumulative evidence in that it confirms that the 
veteran has diabetes mellitus.  The service records added to 
the file are simply not relevant to the issue at hand.  The 
Board, however, finds that the veteran's statements and 
hearing testimony are new, and certainly the service medical 
records not previously considered are new.  This evidence is 
material to the veteran's claim in that the veteran's 
statements and the service medical records provide more 
information concerning the veteran's physical condition in 
service and the circumstances of his separation examination, 
which the veteran testified involved two separate urine 
analyses because the first tested positive for sugar.  It is 
the opinion of the Board that this evidence, while it has not 
been purported to prove the claim, does provide a more 
complete record upon which the claim can be evaluated and 
contributes to a more complete picture of the circumstances 
during the time in which the veteran contends his diabetes 
mellitus had its onset.  It is, therefore, of such 
significance that it must be considered to fairly decide the 
merits of the claim.  




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.  


REMAND

Having determined that the claim for service connection for 
diabetes mellitus is reopened, the Board must consider the 
claim on its merits.  It is the opinion of the Board that 
further development must be undertaken to fulfill VA's duty 
to assist the veteran in substantiating this claim.  Also, 
additional development is required with respect to the claim 
of entitlement to service connection for disability of 
multiple joints, claimed as arthritis.  In particular, 
further action should be taken to obtain any additional 
service medical records that are not in the file.  

The Board notes that in June 2002, after the veteran had 
submitted pages of his service medical records that were not 
among those previously included in the claims file, the RO 
requested that the veteran submit service medical records in 
his possession.  In response, the veteran provided a copy of 
a completed Standard Form 180, Request for Military Records, 
and indicated that he had used this form to request his 
service medical records and personnel records from the 
National Archives and Records Administration in St. Louis, 
Missouri.  The veteran later reported that when he asked for 
his records he was told that when he left active service his 
records went with him to the Alabama National Guard.  He 
states that records received were not his complete records, 
and has requested that action be taken to attempt to obtain 
his complete service medial records, including the laboratory 
reports of urinalysis and X-ray reports that may be relevant 
to his arthritis claim.  

In July 2002, the veteran provided the names and addresses of 
units to which he was assigned during active service and 
while in the National Guard and suggested that information 
concerning his service medical records or the records 
themselves might be available at those locations.  There is 
no indication that the RO pursued these avenues to attempt to 
obtain additional service medical records, and further action 
should be taken to attempt to obtain complete service medical 
records for the veteran.  In particular, action should be 
taken to obtain reports of all laboratory blood and urine 
studies done in April 1984 in conjunction with the veteran's 
separation examination, which took place at the "6/10 Bn Aid 
Station."  At that time, the veteran was in B Battery, 6th 
Battalion, 10th Field Artillery, Bamberg, Germany, APO New 
York 09139.  Specific requests should also be made for all 
available X-ray reports, including those ordered when the 
veteran was seen with complaints of low back pain in February 
1983, presumably at the 6/10 Bn Aid Station or at the 188th 
General Dispensary, APO 09139.  

With respect to his joint disability claim, the veteran 
contends that exposure to cold weather without proper 
clothing while he was stationed in Germany contributed to his 
claimed arthritis of multiple joints.  He has requested that 
VA obtain unit histories to substantiate his assertions that 
he was on field exercises at, or prior to, the times he has 
documented that he personally purchased cold weather gear.  
On review of available service records, and the February 1983 
service medical record in which the veteran complained of a 
progressive two-year history of lumbosacral low back pain 
ascending to the C7 thoracic area, the Board accepts that the 
veteran was exposed to cold weather.  In particular, in 
February 1983, he reported that his back pain was 
intermittent and increased in cold weather.  At that time, 
the assessment was lumbosacral low back pain with progression 
superiorly, rule out ankylosing spondylitis.  X-rays were 
planned, and medication was prescribed.  

The Board also notes the veteran's medical history given at 
his separation examination in April 1984 pertaining to 
plantar discomfort when running, the August 1991 VA x-ray 
report stating there were degenerative changes involving the 
first metatarsophalangeal joint of each foot, and the October 
2001 VA X-rays of the feet which were reportedly changes 
stated to be consistent with bilateral pes planus.  At the 
October 2001 VA examination, the veteran complained of achy 
pain and stiffness in his shoulders, hips, knees, hands, and 
the bottoms of his feet.  (The Board notes that service 
connection is currently in effect for chondromalacia for each 
knee and that the RO has advised the veteran that service 
connection for shoulder disability had previously been denied 
and required new and material evidence to reopen the claim.)  
The October 2001 diagnosis after clinical examination and 
review of X-rays was: chronic generalized joint pain with 
minimal to moderate functional loss due to pain; hallux 
valgus; and pes planus.  The examiner stated that the claims 
file was not available for review.  

In view of the foregoing, it is the opinion of the Board that 
the veteran should be provided a VA examination at which the 
examiner has the opportunity to review the claims file as 
well as post-service medical records.  After examination of 
the veteran and review of the record, the examiner should be 
requested to provide an opinion as to whether any current 
arthritis or any current joint disability manifested by pain 
had its onset in service or is causally related to any 
incident of service.  

The Board notes that the veteran seems to be contending that 
his diabetes mellitus may somehow be related to his possible 
exposure to ionizing radiation during handling of special 
weapons in service.  To the extent that this is indeed a 
contention of his, the veteran should be notified that he 
should submit or cite competent scientific or medical 
evidence that diabetes mellitus is a radiogenic disease, that 
is, that diabetes mellitus is a disease that may be induced 
by ionizing radiation.  If the veteran cites or submits such 
evidence, the claim should be developed under the provisions 
of 38 C.F.R. § 3.311.  

Further, the Board notes that the examiner who conducted the 
October 2001 diabetes examination noted that the veteran's 
claims file was not available for review.  It is the opinion 
of the Board that the veteran should be provided a VA 
examination at which the examiner has the opportunity to 
review the veteran's service medical records, post-service 
medical records and current examination results.  That 
examiner should be requested to provide an opinion as to 
whether the veteran's diabetes mellitus had its onset in 
service or is causally related to any incident of service.  

The Board also notes that the veteran has stated the he has 
received treatment from VA for his claimed disabilities.  He 
has reported that he has received treatment from 1986 to the 
present at the VA Medical Center (VAMC) in Tuskegee, Alabama, 
and he has also reported that he has received treatment at 
VAMCs in Montgomery, Alabama, and Birmingham, Alabama.  
Action should be taken to obtain those records.  

Finally, in the August 2002 rating decision, the RO denied 
entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  In a statement received in 
November 2002 the veteran indicated that he disagreed with 
that decision, but the RO did not issue a statement of the 
case.  Since a notice of disagreement has been filed, a 
statement of the case that addresses this issue must be 
prepared.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also 38 C.F.R. § 19.29 (2004).  

Accordingly, the case is REMANDED to the AMC for the 
following actions:  

1.  The AMC should take appropriate 
action to obtain the veteran's complete 
service medical records, including, but 
not limited to, reports of X-rays of the 
sacroiliac and lumbar spine taken in 
February 1983 (most likely at the "6/10 
Bn Aid Station" or at the 188th General 
Dispensary, APO 09139) and reports of all 
laboratory blood and urine studies done 
in April 1984 in conjunction with the 
veteran's separation examination, which 
took place at the 6/10 Bn Aid Station at 
which time the veteran was in B Battery, 
6th Battalion, 10th Field Artillery, 
Bamberg, Germany, APO New York 09139.  
Various potential locations of service 
medical records suggested by the veteran 
in a statement submitted with a VA Form 
21-4142 dated in March 2002 include the 
following:  

Fort Sill Oklahoma, C Battery 1st Cannon 
Training Battalion, Headquarters, United 
States Army Field Artillery Center, Fort 
Sill, Oklahoma 73503 where the veteran 
was stationed from April 1980 to July 
1980;

Fort Stewart, Georgia, C Battery 1st 
Battalion 13th Field Artillery (WHD4AA 
A), Fort Stewart, Georgia 31313 where the 
veteran was stationed from July 1980 to 
December 1981; and

Bamberg, Germany, B Battery 6th Battalion 
10th Field Artillery, APO New York 09136 
where the veteran was assigned presumably 
from December 1981 to April 1984 during 
which time he received treatment at the 
6/10 Bn Aid Station and the 188th General 
Dispensary APO New York 09139.

In addition, the AMC should contact the 
veteran's National Guard unit and Office 
of the Adjutant General of the Alabama 
National Guard and request that those 
entities provide any service medical 
records (active service and National 
Guard service) they may have for the 
veteran.  Addresses are as follows:

Alabama National Guard 
C Battery 3rd Battalion 117th Field 
Artillery
Route 2, Box 219
Phenix City, Alabama 36786

Department of the Army and Air Force
National Guard of Alabama
Office of the Adjutant General
Post Office Box 3711
Montgomery, Alabama 36193-4711

All action taken to attempt to obtain the 
veteran's complete service medical 
records should be documented fully in the 
claims file.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA from which he has received 
treatment for any of his claimed 
disabilities at any time since service.  
In particular, the AMC should request 
that the veteran provide the full name 
and address of Dr. Plump, who the veteran 
testified treated him for arthritis in 
1991.  With authorization from the 
veteran, the AMC should obtain and 
associate with the claims file all 
records identified by the veteran that 
are not already of record.  In any event, 
the AMC should obtain and associate with 
the claims file VA medical records from 
the VAMCs in Tuskegee, Alabama, 
Montgomery, Alabama, and Birmingham, 
Alabama, dated from 1986 to the present.  

The AMC should notify the veteran that if 
he contends that his diabetes mellitus is 
related to claimed exposure to ionizing 
radiation in service, he should cite or 
submit competent scientific or medical 
evidence that diabetes mellitus is a 
radiogenic disease, that is, that 
diabetes mellitus is a disease that may 
be induced by ionizing radiation.  If the 
veteran cites or submits such evidence, 
the claim should be developed under the 
provisions of 38 C.F.R. § 3.311.  

The AMC should also notify the veteran 
that evidence currently needed to 
substantiate his claim for service 
connection for diabetes on a direct basis 
is a medical opinion, with complete 
rationale and based on appropriate 
evidence, that it is at least as likely 
as not that his diabetes mellitus had its 
onset in service or is causally related 
to an incident of service.  

Further, the AMC should notify the 
veteran that evidence currently needed to 
substantiate his claim for service 
connection for multiple joint 
disabilities, claimed as arthritis, is a 
medical opinion, with complete rationale 
and based on appropriate evidence, that 
it is at least as likely as not that any 
current joint disability (including any 
current arthritis) had its onset in 
service or is causally related to an 
incident of service.  

The AMC should notify the veteran that he 
should submit any evidence in his 
possession that pertains to his claims 
for service connection for diabetes 
mellitus and service connection for 
multiple joint disabilities, claimed as 
arthritis, and has not been submitted 
previously.  

3.  Thereafter, the AMC should arrange 
for VA examination of the veteran to 
determine whether the veteran's diabetes 
mellitus had its onset during service or 
within a year of his discharge from 
service.  All indicated studies should be 
performed.  After examination and review 
of pertinent records in the claims file, 
the examiner should be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the symptoms of the 
veteran's diabetes mellitus were manifest 
in service and/or that the veteran's 
diabetes mellitus had its onset in 
service.  In addition, the examiner 
should provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that diabetes mellitus 
was manifest within a year following 
separation from active service to the 
extent that it was manageable by diet 
during that time.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examination report should indicate 
whether the examiner reviewed the 
records.  

4.  The AMC should also arrange for VA 
examination of the veteran to determine 
the nature and etiology of any current 
joint disabilities, claimed as multiple 
joint arthritis.  All indicated studies 
should be performed.  After examination 
and review of pertinent records in the 
claims file, the examiner should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran has multiple joint arthritis that 
had its onset in service or is causally 
related to any incident of service.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examination report 
should indicate whether the examiner 
reviewed the records.  

5.  Then, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
adjudicate on a de novo basis the issue 
of entitlement to service connection for 
diabetes mellitus.  The AMC should 
readjudicate entitlement to service 
connection for disability of multiple 
joints, claimed as arthritis.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC 
should issue a supplemental statement of 
the case on the claim(s) that remains 
denied.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

6.  In addition, unless it has become 
moot, the AMC should issue a statement of 
the case on the issue of entitlement to a 
10 percent rating based on multiple 
noncompensable service-connected 
disabilities.  The AMC should notify the 
veteran and his representative that in 
order to perfect his appeal on this 
issue, he needs to submit a substantive 
appeal.  If the appeal is perfected, it 
should also be returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


